Exhibit 99.1 NR 17-02 GOLD RESERVE PROVIDES UPDATE SPOKANE, WASHINGTON, February 6, 2017 Gold Reserve Inc. (TSX.V: GRZ) (OTCQB: GDRZF) (“Gold Reserve” or the “Company”) today reported that it has been in discussions with the Government of the Bolivarian Republic of Venezuela ("Venezuela") regarding payments that were due under the terms of the previously announced amended settlement agreement (the “Settlement Agreement”). Gold Reserve’s executive committee members, James Coleman, Rockne Timm and Douglas Belanger, have been meeting in Caracas with senior Venezuelan officials. These officials indicated that the payment to Gold Reserve has been delayed due to certain procedures and processes which have slowed the completion of the related financing. The parties previously agreed to temporarily refrain from enforcing the ICSID Award and from seeking the decision on the annulment of the Award. Notwithstanding Venezuela’s assurances to comply with the Settlement Agreement, the parties have agreed to have the Paris Court of Appeal issue its decision on Venezuela's motion for annulment on February 7, 2017. The Gold Reserve legal team believes that the motion should be denied and Gold Reserve’s arbitration award will be confirmed. The Minister of the People’s Power for Ecological Mining Development, Roberto Mirabal and the Attorney General, Reinaldo Muñoz, also stated, “Venezuela expects to be in a condition to satisfy its obligations under the Settlement Agreement.” Mr. Mirabal further stated, “The Republic looks forward to continuing to move the gold copper silver Siembra Minera Project (Brisas Cristinas) forward, which will create many positive benefits for the region and the Republic." James Coleman of Gold Reserve stated, “The settlement process has been long and at times difficult with our shareholders patiently waiting for completion. Although, the Company remains optimistic, it is well aware of the views of its stakeholders and is diligently working to complete the transaction as previously outlined in prior news releases.
